Holmes, C. J.
It may be assumed that the time when the bill was filed, namely, August 9,1898, is the time at which the *198claims must have accrued in order to come within St. 1890, c. 421, § 14. Attorney General v. Massachusetts Benefit Life Association, 171 Mass. 193, 194.
1. At that time the accident had happened which resulted in the death of West, and it is contended that the claim had accrued, although the death did not occur until August 31. It is argued that the insurance is “against bodily injuries,” that the liability arose with the injury, and that all that happened after-wards was simply the inevitable process of mechanical cause and effect, as theoretically certain from the beginning as an eclipse, — conditions of an action, perhaps, but not of liability. We are unable to agree to the argument. The contract is not a general undertaking to pay for bodily injuries, notwithstanding the, introductory words. It is only an insurance against them “ in the manner following,” namely, an undertaking to pay so much for loss of timé on certain conditions, so much for loss of a hand, so much for death, etc. The time or the band must be lost, or the death must have happened, before the company’s obligation to pay arises. That it is theoretically certain to happen is not enough, either by the words of the policy or the reason of the thing. If theoretic certainty were enough, the same reasoning might regard the claim as accrued from the making of the policy, or, if we reject free will, from the beginning of the world. The law does not trouble itself very much with such philosophic difficulties. The practical uncertainty arising from the ignorance of men is enough to be uncertainty in its eyes. A policy of insurance, or a wager, is good, so far as this objection goes, upon a future event depending upon purely mechanical sequences, or, for the matter of that, upon a fact in the past. Striking a mortal blow does not get its character at common law, as murder or otherwise, until the death has happened within or beyond the year and day. 4 Bl. Com. 197, 198. If the theoretic certainty of the event gave character to the act, the length of time before it came to pass would make no difference. No claim had accrued for the death of West on August 9, because he had not died on that day, and it was not legally certain that he would die because of his accident, supposing that that would have been enough, which the decisions indicate that it would not have been. See People v. Commercial *199Alliance Ins. Co. 154 N. Y. 95; Mayer v. Attorney General, 5 Stew. 815, 823; In re Educational Endowment Association, 56 Minn. 171.
2. On the principle and analogy above stated, we are of opinion that the claims for disability have accrued only to the time of the filing of the bill. A claim of this sort does not accrue as a whole. It is not one from the beginning. See May v. Gloucester, 174 Mass. 583. ' , Decree accordingly.